DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claim(s) 1-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi US2008/0126176 in view of Mookherjee et al. US2018/0240152 and in further view of Kolam US9178934
Regarding claim 1, Iguchi teaches: receiving, from a client device, a browsing history associated with a user of the client device, (Iguchi see paragraph 0032 local client machine, computer, browsing history)
wherein the browsing history is generated by a client-side experimentation agent associated with a control version web page provided to the client by a content provider system and executing on the client device 
receiving, from the content provider system, one or more keywords for a variant of the web page, (Iguchi see paragraphs 0006 0025-0028 0031 agent connected to world wide web tracking browsing history and a score given to user based on long term and short term browsing history of terms such as “French dinner”. Agent keeps track of browsing history when user visits any webpage and webpage recommendation system recommends webpages to user. Agent reads on client side experimentation agent, webpages visited reads on control version web page, webpage recommendation system reads on content provider system)
determining, by a processing device, a score for the user of the client device based on the received browsing history for the user and the one or more keywords (Iguchi see paragraphs 0006 0025-0028 0031 agent connected to world wide web tracking browsing history and a score given to user based on long term and short term browsing history of terms such as “French dinner” which is to be used to recommend similar web pages by webpage recommendation system. Recommended web pages reads on variant of a webpage)
comparing by the processing device, the score to a threshold value to determine whether the user is within the target audience; and 
causing the variant of the web page to be displayed at the client device associated with the user, (Iguchi see paragraphs 0073-0076 score above 0.7 then webpages using content based filtering are recommended to user, if score is between 0.3-0.7 then webpages using collaborative filtering are shown to user where score determining what recommendation strategy to use reads on comparing to a threshold score and the different strategies are used to recommend webpages similar to user profile reads on causing variants of a webpage to be presented, the different strategies represent different target audiences)
Iguchi does not distinctly disclose: keywords associated with a target audience
variant of the control version web page
the variant of the control version web page comprising modifications to one or more items of content of the control version web page, wherein the modifications are based on the target audience; 
wherein the client-side experimentation agent receives a command to download and apply the modifications to the one or more items of content of the control version web page.
However, Mookherjee teaches: keywords associated with a target audience (Mookherjee see paragraphs 0005 0006 groups of users identified by metadata such as browsing history or term usage)
 a system of recommending webpages as taught by Iguchi to include identifying groups of users taught by Mookherjee for the predictable result of more accurately and efficiently recommending webpages.
Iguchi as modified Mookherjee does not distinctly disclose: variant of the control version web page
the variant of the control version web page comprising modifications to one or more items of content of the control version web page, wherein the modifications are based on the target audience; 
wherein the client-side experimentation agent receives a command to download and apply the modifications to the one or more items of content of the control version web page.
However, Kolam teaches: variant of the control version web page
the variant of the control version web page comprising modifications to one or more items of content of the control version web page, wherein the modifications are based on the target audience; (Kolam see col.1 lines 5-24 col.2 lines 24-51 col. 6 lines 15-33 in providing web content to different types of clients or closest clients, retrieving original webpage and rendering an alternative webpage where virtualization client responsible for modifications are provided directly by content provider. Modified content for closest or different types of clients reads on modification based on target audience)
wherein the client-side experimentation agent receives a command to download and apply the modifications to the one or more items of content of the control version web page. (Kolam see col.2 lines 24-51 modified alternative web content is retrieved in place of original webpage and the alternative content is downloaded and modified by script program and processed on user device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of recommending webpages as taught by Iguchi to include modifying a webpage as taught by Kolam for the predictable result of more accurately displaying content the user desires to view.
Regarding claim 2, Iguchi further teaches: receiving, from the content provider system, the score threshold for the target audience. (Iguchi see paragraph 0043 0073 stability score for profile between 0.3-0.7 then collaborative filter used and 0.7 and above for content based filtering)
Regarding claim 3, Iguchi further teaches: receiving a subsequent browsing history for the user; and determining a new score for the user based on the subsequent browsing history.  (Iguchi see paragraphs 0025-0028 0044 fig 11 calculating score based browsing history over a period of time with updates to user profile browsing history)
Regarding claim 4, Iguchi further teaches: determining whether the new score for the user satisfies the score threshold; and in response to determining that the new score for the user does not satisfy the score threshold, causing a second variant of the control version web page to be presented at the client device of the user.  (Iguchi see paragraphs 0073-0076 score above 0.7 then webpages using content based filtering are recommended to user, if score is between 0.3-0.7 then webpages using collaborative filtering are shown to user where showing user webpages collaborative filtering for score between 0.3-0.7 reads on failing to reach threshold and showing second variant of webpages)
Regarding claim 5, Iguchi further teaches: receiving an indication of one or more content items of a web page consumed by the user, the indication causing the one or more content items to be used to determine the score for the user (Iguchi see paragraph 0027 0028 0073 user X has a more stable profile as he is always browsing pages containing “French dinner” whereas user Y has a only fairly stable profile because he is browsing diverse types of cuisine and this stability translates into a stability score where browsing reads on indication of item being consumed)
Regarding claim 6, Iguchi further teaches: wherein the browsing history comprises one or more content items consumed by the user, the method further comprising: 
determining text associated with the one or more content items, wherein determining the text comprises at least one of identifying text presented by the one or more content items, performing image recognition on the one or more content items or performing audio recognition on the one or more content items. (Iguchi see paragraph 0027 browsing pages containing the terms “French dinner” reads on identifying text)
Regarding claim 7, Iguchi further teaches: utilizing word embeddings to assign a corresponding vector having an associated directionality to each of the one or more content items (Iguchi see paragraphs 0035 0056 feature vectors composed of pair of keyword and score such that vectors are formulated so that keywords with a higher score represent characteristics of a webpage better than keywords with a low score)
Regarding claims 8-20, note the rejection of claims 1-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Response to Arguments
Applicant’s argument: Prior art of reference does not teach a score based on user browsing history and keywords associated with a target audience
Examiner’s response: Applicant’s argument is considered but is not persuasive. Iguchi teaches using browsing history to determine a stability score for a user and this score is based on keywords such as French Dinner or Casual Gourmet. The Mookherjee reference teaches associating key words with certain groups of users. 

Applicant’s argument: Prior art of reference does not teach variant of a control version of a web page comprising modifications
Examiner’s response: Applicant’s argument is considered but is not persuasive. Iguchi reference teaches recommending similar webpages which reads on variant of a control webpage. More specifically, the Kolam reference teaches rendering an alternate version of the original webpage meant to be displayed which also teaches this concept. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153